UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1502


In Re:   ROBERT MOSES WILKERSON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:96-cr-00167-H-1)


Submitted:   October 22, 2013               Decided:   October 23, 2013


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Moses Wilkerson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Moses Wilkerson has petitioned this court for a

writ of mandamus and has filed an application to proceed in

forma pauperis.        In his mandamus petition, Wilkerson asks this

court to order the district court to rule on his 18 U.S.C.

§ 3582(c)(2) (2006) motion for sentence reduction.                      Our review

of the district court’s docket reveals that the district court

denied     Wilkerson’s    § 3582(c)(2)      motion    on    October      7,   2013.

Accordingly,     although      we   grant     Wilkerson’s        application    to

proceed in forma pauperis, we deny Wilkerson’s mandamus petition

as moot.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in    the    materials

before   this   court    and   argument     would   not    aid   the    decisional

process.

                                                                 PETITION DENIED




                                       2